Case 1:20-mj-00672-PK Document1 Filed 08/13/20 Page 1 of 5 PagelD #: 1

JD
F#: 2020R00687

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

- against -
DAVID WRIGHT,

Defendant.

FILED UNDER SEAL

AFFIDAVIT AND
COMPLAINT IN SUPPORT

 

 

OF AN APPLICATION FOR
AN ARREST WARRANT

 

Case No. 20-MJ-672

(18 U.S.C. § 922(g)(1))
EASTERN DISTRICT OF NEW YORK, SS:

JEFFREY VALENZANO, being duly sworn, deposes and states that he is a
Task Force Officer with the Federal Bureau of Investigation, and a Task Force Officer with
the “FBI/NYPD Safe Streets Task Force,” duly appointed according to law and acting as
such.

On or about July 19, 2020, within the Eastern District of New York, the
defendant DAVID WRIGHT, knowing that he had been previously convicted in a court of
one or more crimes punishable by imprisonment for a term exceeding one year, did
knowingly and intentionally possess in and affecting interstate or foreign commerce
ammunition, to wit, one .9mm caliber Speer cartridge and one .25 caliber Ruger Horandy
cartridge.

(Title 18, United States Code, Section 922(g)(1))
Case 1:20-mj-00672-PK Document1 Filed 08/13/20 Page 2 of 5 PagelD #: 2

The source of your deponent’s information and the grounds for her belief are
as follows:!

Iam a Task Force Officer with the Federal Bureau of Investigation (“FBI”)
and have been for approximately five years. I am currently assigned to the New York Metro
Safe Streets Gang Task Force, where I investigate gangs, narcotics trafficking, firearms
trafficking, robbery, kidnapping and other offenses. These investigations are conducted
both overtly and covertly. I am also a Detective with the New York City Police Department
(“NYPD”) and have been so employed for approximately 19 years. Through my training,
education and experience, I have become familiar with the manner in which narcotics
distribution, robberies, firearms trafficking and other schemes are carried out, and the efforts
of persons involved in such activity to avoid detection by law enforcement.

L, I am familiar with the facts and circumstances set forth below from my
participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in sum and substance and in part.

De On or about July 19, 2020, at approximately 1:50 a.m., a fight broke
out between two males inside a courtyard of 416 Chester Street (Marcus Garvey Mews) in
Brooklyn, N.Y. I have observed video surveillance leading up to and following the fight.

The video shows that at some point a dark skinned male, wearing a white “V-neck” T-shirt

 

' Because this affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth every fact learned during the course of this
investigation.
Case 1:20-mj-00672-PK Document1 Filed 08/13/20 Page 3 of 5 PagelD #: 3

and light blue jeans, (the “Shooter”) pulled out a black pistol and fired at least one gunshot at
the other male, striking him once in the leg with a bullet. The Shooter can be seen on the
video with dark skin, and black short cropped hair. The Shooter’s hair has a distinctive
patch of white hair directly in the front of the crown of his head.

3. After firing the shots, a second male from a distance is observed firing
a single shot. After the shooting, the Shooter entered a building next door, at 418 Chester
Street Brooklyn,, New York. 418 Chester Street is known to law enforcement as an address
of the defendant DAVID WRIGHT’s family. The victim fled from the scene and made his
way to a local hospital, and members of law enforcement processed the scene for physical
evidence. Discovered in the courtyard by 416 Chester Street were two spent shell casings
from fired ammunition. The ammunition included, to wit: one .9mm caliber Speer cartridge
and one .25 caliber Ruger Horandy cartridge.

4, On approximately June 28, 2019, the defendant DAVID WRIGHT and
two of his family members were shot near 418 Chester Street, Brooklyn, New York,
following a dispute with a male who returned with a firearm and shot WRIGHT and two of
his family members. Body worn camera footage of a responding police officer, which I
have reviewed, shows the defendant DAVID WRIGHT having been shot at that scene, with
the distinctive patch of white hair clearly visible on the body worn camera footage.
Detective-1 investigated that shooting and spoke with WRIGHT in person about the
shooting. WRIGHT refused to cooperate with Detective-1 regarding the shooting.

5. Following the July 19, 2020 shooting at 416 Chester Street in
Brooklyn, New York, Detective-1 reviewed the surveillance video footage of that shooting

and positively identified the defendant DAVID WRIGHT as the “Shooter.” Detective-1 was
Case 1:20-mj-00672-PK Document1 Filed 08/13/20 Page 4 of 5 PagelD #: 4

familiar with WRIGHT’s appearance, particularly the distinctive patch of white hair on the
front of WRIGHT’s otherwise black hair. I have also reviewed the defendant WRIGHT’s
social media accounts, and photographs posted on social media of DAVID WRIGHT show
him looking similar in appearance to the Shooter, including especially the distinctive patch of
white hair in the exact same location on his head. I have therefore determined that the
defendant DAVID WRIGHT is the July 19, 2020 “Shooter.” I have reviewed the
surveillance video, and the physical appearance of the Shooter depicted in the surveillance
video is consistent with the age, race, and appearance that law enforcement has on file for the
defendant from a prior arrest.

6. I have reviewed the defendant’s criminal history, which revealed that
on or about August 9, 2000, in Kings County Supreme Court, the defendant DAVID
WRIGHT was convicted of Criminal Possession of a Loaded firearm, in violation of
N.Y.P.L. § 265.03, a class D felony, which I know to be a crime punishable by a term of one
year or more. Additionally, on or about February 28, 2002 in the Kings County Supreme
Court, the defendant was convicted of Attempted Sodomy in the Second degree, in violation
of N.Y.P.L. § 110/130.45, a class E felony, which I know to be a crime punishable by a term
of one year or more.

ds I know from my training and experience, and online searches of law
enforcement databases, that the two recovered ammunition cartridges were manufactured
outside the state of New York.

8. I further request that the Court issue an order sealing, until further order
of the Court, all papers submitted in support of this application, including the affidavit and

arrest warrant. Based upon my training and experience, I have learned that criminals actively
Case 1:20-mj-00672-PK Document1 Filed 08/13/20 Page 5 of 5 PagelD #: 5

search for criminal affidavits and arrest warrants via the internet. Therefore, premature
disclosure of the contents of this affidavit and related documents will seriously jeopardize the
investigation, including by giving targets an opportunity to flee or continue flight from
prosecution, destroy or tamper with evidence and change patterns of behavior.
WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant DAVID WRIGHT, so that he may be dealt with according to law.

LE “we
Pan Come

T orce Offic

Féderal Bureau of Investigation

 

Sworn to before me by telephone this
13th day of August, 2020

J.

T app raee PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
